— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered April 4, 1990, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the circumstantial evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference to be drawn therefrom, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. "[T]he facts from which the inference of guilt is drawn, when perceived as a whole, are inconsistent with [the defendant’s] innocence and exclude to a moral certainty every other reasonable hypothesis” (People v Lewis, 64 NY2d 1111, 1112; People v Benzinger, 36 NY2d 29). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Harwood, J. P., O’Brien, Ritter and Copertino, JJ., concur.